         Case 2:20-cv-00966-NR Document 173 Filed 07/23/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR                           :
 PRESIDENT, INC., et al.,                      :
                                               : Civil Action No.: 2:20-cv-966-NR
                       Plaintiffs,             :
                                               :
        v.                                     :
                                               :
 KATHY BOOCKVAR, et al.,                       :
                                               :
                       Defendants.             :

                         NOTICE OF ENTRY OF APPEARANCE

       Kindly enter the appearance of Steven B. Silverman, Esquire and Babst, Calland, Clements

and Zomnir, P.C. as counsel for Defendants, Armstrong County Board of Elections; Huntingdon

County Board of Elections; Lawrence County Board of Elections; Montour County Board of

Elections, Venago County Board of Elections; and York County Board of Elections, in the above-

captioned action.

                                                   Respectfully submitted,

                                                   BABST, CALLAND, CLEMENTS
                                                   and ZOMNIR, P.C.

 Date: July 23, 2020                               /s/ Steven B. Silverman
                                                   Steven B. Silverman
                                                   PA I.D. No. 56829
                                                   ssilverman@babstcalland.com
                                                   Two Gateway Center, 6th Floor
                                                   Pittsburgh, PA 15222
                                                   412-394-5400

                                                   Counsel for Defendants, Armstrong County
                                                   Board of Elections; Huntingdon County
                                                   Board of Elections; Lawrence County Board
                                                   of Elections; Montour County Board of
                                                   Elections, Venago County Board of Elections;
                                                   and York County Board of Elections
Case 2:20-cv-00966-NR Document 173 Filed 07/23/20 Page 2 of 3




                                 Also counsel for Bedford County Board of
                                 Elections, Blair County Board of Elections,
                                 Columbia County Board of Elections,
                                 Dauphin County Board of Elections, Fayette
                                 County Board of Elections, Indiana County
                                 Board of Elections, Lackawanna County
                                 Board of Elections, Mercer County Board of
                                 Elections, Northumberland County Board of
                                 Elections, and Centre County Board of
                                 Elections (appearance previously entered)
         Case 2:20-cv-00966-NR Document 173 Filed 07/23/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Entry of

Appearance was filed electronically and served via the Court’s CM/ECF system, pursuant to the

Federal Rules of Civil Procedure.




                                                  /s/ Steven B. Silverman
